Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-1-21 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	As to CLAIMS 11 and 13, the subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention (i.e. the non-enabling subject matter) is: "a first plurality of studs disposed in a first region of the tire tread, the first plurality of studs each having a first orientation; a second plurality of studs disposed in a second region of the tire tread, the second plurality of studs each having a second orientation rotated +90 degrees relative to a radial axis; and a third plurality of studs disposed in a third region of the tire tread, the third plurality of studs each having a third orientation rotated -90 degrees relative to the radial axis" (CLAIM 11) and "wherein the first region is a shoulder portion of the tire tread portion, the second region is a center portion of the tire tread portion, and the third region is another shoulder portion of the tire tread portion" (CLAIM 13).  The above description in claims 11 and 13 and the description in paragraphs 15 and 17 of the specification requires rotated +90 degrees in a center portion and rotated -90 degrees in another shoulder portion whereas FIGURE 5 and description thereof in paragraph 43 of the specification requires rotated +90 degrees in a shoulder portion and rotated -90 degrees in another shoulder portion.  In view of the above inconsistent description, the specification fails to adequately describe the subject matter of CLAIMS 11 and 13 such that CLAIMS 11 and 13 are non-enabling. 
	As to CLAIMS 11 and 13, it is suggested to overcome the above 112a rejection by making the following changes:
	(1) in paragraph 15 line 3 of specification, after "a first orientation", insert
--rotated +90 degrees relative to a radial axis--,
	(2) in paragraph 15 lines 3-4 of the specification, it is suggested to delete
--rotated +90 degrees relative to a radial axis--,
	(3) in paragraph 43 line 7 of the specification, after "studs 50" insert
--in a second region (center region)--,
	(4) in paragraph 43 line 7 of the specification, after "studs 151, 152" insert
--in first and third regions (shoulder regions)--,
	(5) in claim 11 line 3 after "a first orientation" insert --rotated +90 degrees relative to a radial axis--,
	(6) in claim 11 line 5, delete --rotated +90 degrees relative to a radial axis--.
These changes correct an obvious problem with an obvious solution.   
	In CLAIMS 16 and 18, the subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention (i.e. the non-enabling subject matter) is: "a first plurality of studs disposed in a first region of the tire tread, the first plurality of studs each having a first orientation; a second plurality of studs disposed in a second region of the tire tread, the second plurality of studs each having a second orientation rotated +45 degrees relative to a radial axis; and a third third region of the tire tread, the third plurality of studs each having a third orientation rotated -45 degrees relative to the radial axis" and "wherein the first region is a shoulder portion of the tire tread portion, the second region is a center portion of the tire tread portion, and the third region is another shoulder portion of the tire tread portion".  The above description in CLAIMS 16 and 18 and the description in paragraphs 20 and 22 of the specification requires rotated +45 degrees in a center portion and rotated -45 degrees in another shoulder portion whereas FIGURE 6 and description thereof in paragraph 44 of the specification requires rotated +45 degrees in a shoulder portion and rotated -45 degrees in another shoulder portion.  In view of the above inconsistent description, the specification fails to adequately describe the subject matter of CLAIMS 16 and 18 such that CLAIMS 16 and 18 are non-enabling. 
	As to CLAIMS 16 and 18, it is suggested to overcome the above 112a rejection by making the following changes:
	(1) in paragraph 20 line 3 of specification, after "a first orientation", insert
--rotated +45 degrees relative to a radial axis--,
	(2) in paragraph 20 lines 4-5 of the specification, it is suggested to delete
--rotated +45 degrees relative to a radial axis--,
	(3) in paragraph 44 line 7 of the specification, after "studs 50" insert
--in a second region (center region)--,
	(4) in paragraph 44 line 7 of the specification, after "studs 251, 252" insert
--in first and third regions (shoulder regions)--,

	(6) in claim 16 line 5, delete --rotated +45 degrees relative to a radial axis--..
These changes correct an obvious problem with an obvious solution.
5)	Claims 11, 13, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claims 11 and 13, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is "the first region being separated from the second region by a first tread groove, the first region being separated from the third region by a second tread groove, and the second region being separated from the third region by a third tread groove" (claim 11), "wherein the first region is a shoulder portion of the tire tread portion, the second region is a center portion of the tire tread portion, and the third region is another shoulder portion of the tire tread portion" (claim 13).  FIGURE 7 illustrates a tread shoulder region 171, a tread center region 172 and a tread shoulder region 173.  FIGURE 7 illustrates two black lines instead of two circumferential grooves separating the center region 172 from the tread shoulder regions 171, 172.  FIGURE 5 
	As to claims 16 and 18, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is "the first region being separated from the second region by a first tread groove, the first region being separated from the third region by a second tread groove, and the second region being separated from the third region by a third tread groove" (claim 16), "wherein the first region is a shoulder portion of the tire tread portion, the second region is a center portion of the tire tread portion, and the third region is another shoulder portion of the tire tread portion" (claim 18).  FIGURE 7 illustrates a tread shoulder region 171, a tread center region 172 and a tread shoulder region 173.  FIGURE 7 illustrates two black lines instead of two circumferential grooves separating the center region 172 from the tread shoulder regions 171, 172.  FIGURE 6 illustrates studs 50 in a center region and studs 251, 252 in a tread shoulder regions.  FIGURE 6 illustrates grooves and paragraph 44 describes "The tread pattern may include circumferential main grooves, first angled grooves, second angled grooves, and third angled grooves (FIG. 6)."  However, FIGURE 6 fails to illustrate and paragraph 44 
6)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7)	Claims 11, 13, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 11 and 13, the description regarding rotated is ambiguous when read in light of the specification.  See 112a rejection of claims 11 and 13 in paragraph 4 of this office action.  In order to overcome this 112b rejection, the following changes are suggested: (A) in claim 11 line 3 after "a first orientation" insert --rotated +90 degrees relative to a radial axis-- and (B) in claim 11 line 5, delete --rotated +90 degrees relative to a radial axis--.
	As to claims 16 and 18, the description regarding rotated is ambiguous when read in light of the specification.  See 112a rejection of claims 16 and 18 in paragraph 4 of this office action.  In order to overcome this 112b rejection, the following changes are suggested: (A) in claim 16 line 3 after "a first orientation" insert --rotated +45 degrees relative to a radial axis-- and (B) in claim 16 line 5, delete --rotated +45 degrees relative to a radial axis--.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9)	Claims 11, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 192 (JP 2013-067192).
	Japan 192 discloses a TIRE TREAD having spikes (studs) 21, 22, 23, 24.  See FIGURES 1A and 1B and machine translation.  Each stud 21, 22, 23 and 24 comprises a pin 41, 42, 43 and 44 respectively.  FIGURE 1A is reproduced below:

    PNG
    media_image1.png
    290
    284
    media_image1.png
    Greyscale

Japan 192 teaches a stud comprising a pin, body and flange wherein the pin (sometimes referred to a "tip") is pressed in a hole of the body of the stud [paragraph 29].  The stud is driven in a hole of a tread of a tire such that the flange of the stud is embedded in the tread and the pin projects from the tire surface [paragraph 29].  FIGURE 1B is reproduced below:

    PNG
    media_image2.png
    114
    304
    media_image2.png
    Greyscale

As can be seen from FIGURE 1B, studs 21-24 have pins 41-44 (tips 41-44) having different sizes.  Japan 192 teaches that the shape of the end face of the pin (tip) is not limited to square [paragraph 19].  Japan 192 teaches that the end face of the pin (tip) may have a circular shape [FIGURE 2A], rectangular shape [FIGURE 2B] or an oval shape [FIGURE 2C].  FIGURES 2A-2C are reproduced below:

    PNG
    media_image3.png
    112
    296
    media_image3.png
    Greyscale

Japan 192 teaches that during use of the studded tire, a pin end (tip end) of the pin (tip) touches (contacts) the road and that driving performance on ice and snow is increased [paragraph 17]. 
	As to claims 11, 13, 16 and 18, the claimed stud configuration is anticipated by Japan 192's TIRE TREAD having studs.  See FIGURES 1A and 1B and machine translation.  The claimed first and third studs read on a stud of one size and the claimed second studs read on a stud of a different size.  For example: 
the claimed first studs read on studs 24 having LARGE SIZE tip in one of the shoulder portions of the tire tread [FIGURE 1A].
the claimed second studs read on studs 21 having SMALL SIZE tip in a center portion of the tire tread [FIGURE 1A].
the claimed third studs read on studs 24 having LARGE SIZE in the other shoulder portion of the tire tread [FIGURE 1A]



the claimed first studs read on studs 21 having SMALL SIZE tip in the left side of the center portion the tire tread [FIGURE 1A].
the claimed second studs read on studs 24 having the LARGE SIZE tip in a shoulder portion of the tire tread [FIGURE 1A],
the claimed third studs read on studs 21 having the SMALL SIZE tip in the right side of the center portion of the tire tread [FIGURE 1A].

It is noted that the studs have identical construction (pin, body, flange). [FIGURES 1A, 1B, paragraph 29 of machine translation].  It is noted that each stud in the tire tread inherently has an orientation.  Since claims 11 and 16 are directed to a stud configuration of a tire tread (instead of a method of installing studs in a tire tread), claims 11 and 16 fail to describe stud structure defining the orientation and claims 11 and 16 fail to describe from what each stud is rotated, claims 11 and 16 are sufficiently broad to read on Japan 192's stud configuration [FIGURE 1A].  It is emphasized that claims 11 and 16 read on and fail to exclude the first studs, second studs and third studs having the same orientation in the tire tread.  With respect to studs having different sizes, Japan 192 discloses studs having different sizes [FIGURES 1A, 1B, machine translation].  The description of "tip end" fails to describe stud structure different from that disclosed by Japan 192.  In claims 11 and 16, "tip end" reads on the end of the pin of Japan 192's stud; it being noted that Japan 192 teaches that the pin of a spike (stud) is sometimes referred to a "tip" [paragraph 29] and that Japan 192 teaches that the "end" of pin touches (contacts) the road surface so that driving performance and braking performance on ice and snow road surface increases [paragraph 17].  There is no physical difference between "tip end" (claims 11, 16) and the end of the pin of Japan 192's stud.


    PNG
    media_image4.png
    547
    608
    media_image4.png
    Greyscale

In the above MARKED UP FIGURE, the markings were added by examiner to facilitate discussion of Japan 192.  In the MARKED UP FIGURE, "L1" is a long inclined lateral groove, "L2" is a short inclined lateral groove, "Y" is a connecting groove, "Z" is a one end open short groove, "C1" is a circumferential groove, "C2" is a circumferential groove, and "X" is a one end open center groove.  In claims 11 and 16, the claimed first, second and third grooves read on grooves in FIGURE 1A of Japan 192.  FOR EXAMPLE:  The claimed first groove reads on "part of inclined groove L1 between two claimed second groove reads on one of the circumferential grooves C1, C2.  The claimed first groove reads on "part of inclined groove L1 between two connecting grooves Y" and/or "connecting groove Y" on left side of tread.  It is noted that stud 21 can be considered to be (a) in a center region which is axially between the left groove Y and the right groove Y or (b) in a shoulder region which is axially outside circumferential grooves C1, C2.  It is noted that stud 24 can be considered to be a shoulder region axially left outside connecting groove Y and right connecting groove Y or (b) in a center region between adjacent inclined grooves L1, L2.  Claims 13 and 18 fail to require the center region to be axially between the shoulder regions.       
Remarks
10)	Applicant’s arguments with respect to claims 11, 13, 16 and 18 have been considered but are moot in view of the new ground of rejection and the reasons presented therein. 
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse on 4-19-21  See page 3 of Non-final Office Action dated 4-29-21 and page 5 of response filed 5-12-21.
11)	No claim is allowed.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 16, 2021